IN THE SUPREME COURT OF PENNSYLVANIA




                                        : NO. 643
IN RE: APPOINTMENT TO DOMESTIC
                                        :
RELATIONS PROCEDURAL RULES              : CIVIL PROCEDURAL RULES DOCKET
                                        :
COMMITTEE                               :
                                        :
                                        :
                                        :




                                       ORDER


PER CURIAM


      AND NOW, this 1ST day of June, 2016, Jennifer P. Bierly, Esquire, Centre

County, is hereby appointed as a member of the Domestic Relations Procedural Rules

Committee for a term of three years.